            Case 1:19-cv-01407-TJK Document 6 Filed 05/24/19 Page 1 of 6


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

____________________________________
DIRECT OPPORTUNITIES GROUP, LLC :
d/b/a TruCorps                       :
                                     :
                     Plaintiff,      :
                                     :
         v.                          :
                                     :                Civil Action No. 1:19-cv-01407-TJK
Center for Popular Democracy Action, :
 et al.,                             :
                                     :
                     Defendants.     :
____________________________________:

  MOTION TO STAY OR DISMISS PROCEEDINGS IN FAVOR OF ARBITRATION

       Defendant Center for Popular Democracy Action (“CPDA”), by and through its

undersigned counsel, hereby moves this Court to stay or dismiss this action pending arbitration of

Plaintiff's claims pursuant to Section 3 of the Federal Arbitration Act, 9 U.S.C. § 3, and in support

thereof states as follows:

       1.      On or about February 15, 2019, Plaintiff Direct Opportunities Group, LLC d/b/a

TruCorps (“TruCorps”) filed a complaint against Defendants CPDA, Make the Road Action, Inc.

(“MTRA”), and Good Jobs Now (“GJN”) in the Superior Court of the District of Columbia, Civil

Division captioned Direct Opportunities Group, LLC d/b/a TruCorps v. Center for Popular

Democracy Action et al., Case No. 2019 CA 001013 B (the “Complaint”) [Doc 1-2]. Despite that

Complaint referencing three (3) Contracts between TruCorps and CPDA – the “Bloc Contract,”

see Complaint ¶ 9; the “MR-PA Contract,” see id. ¶ 10; and the “GJN Contract,” see id. ¶ 11;

collectively, the “Contracts,” id. – the Complaint fails to attach any of the actual contracts as

exhibits.
             Case 1:19-cv-01407-TJK Document 6 Filed 05/24/19 Page 2 of 6


        2.      Those Contracts were attached as Exhibits to CPDA's Notice of Removal. See

[Doc. 1-3] (the “BLOC Contract”); [Doc. 1-4] (the “MR-PA Contract”); [Doc 1-5] (the “GJN

Contract”). Each of the Contracts were drafted by Plaintiff TruCorps.

        3.      On May 15, 2019, CPDA timely removed this action to this Court. [Doc. 1]

(“Notice of Removal”).

        4.      Each of the Contracts drafted by TruCorps contains an identical clause requiring

the parties to arbitrate the instant dispute:

                The parties agree to arbitrate any dispute arising under this
                agreement or TC's performance of services for CLIENT - under the
                auspices of the American Arbitration Association and AAA's
                Commercial Arbitration Rules. The parties agree each to pay 1/2 of
                AAA's fees, the arbitrator's fees and the costs of the hearing. Each
                party will be responsible for the costs of their attorneys and
                witnesses.

BLOC Contract [Doc. 1-3] at 3 ¶ 14 (emphasis added); see also MR-PA Contract [Doc. 1-4] at 3

¶ 14 (same) (emphasis added); GJN Contract [Doc. 1-5] at 3 ¶ 14 (same) (emphasis added).

        5.      The Contracts further contain a choice-of-law provision providing that they “shall

be governed by the law of the District of Columbia.” BLOC Contract [Doc. 1-3] at 3 ¶ 15; see

also MR-PA Contract [Doc. 1-4] at 3 ¶ 15 (same); GJN Contract [Doc. 1-5] at 3 ¶ 15.

        6.      The public policy of the United States and the District of Columbia strongly favors

arbitration. See, e.g., Pearce v. E.F. Hutton Group, Inc., 828 F.2d 826, 829, 264 U.S. App. D.C.

246 (D.C. Cir. 1987) (“the federal policy favoring arbitration counsels that doubts about the

intended scope of an agreement to arbitrate be resolved in favor of the arbitral process”). Under

the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., (“FAA”) a written provision requiring arbitration

of any controversy arising under a contract or transaction affecting commerce is valid and

enforceable. Id. § 2. Where such a written agreement exists, a district court must, upon application

                                                 2
             Case 1:19-cv-01407-TJK Document 6 Filed 05/24/19 Page 3 of 6


of a party to the agreement, stay any proceeding pending arbitration in accordance with the written

agreement. Id. § 3; see Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (FAA

“mandates that district courts shall direct the parties to proceed to arbitration on issues as to which

an arbitration agreement has been signed.”) (emphasis in original).

        7.      Pursuant to 9 U.S.C. § 3, if “the court in which such suit is pending, upon being

satisfied that the issue involved in such suit or proceeding is referable to arbitration under such an

agreement, shall on application of one of the parties stay the trial of the action until such arbitration

has been had in accordance with the terms of the agreement….” Under this provision, an issue is

“referable to arbitration,” and litigation thereon must be stayed pending such arbitration where: (i)

a valid written agreement to arbitrate exists between the parties; and (ii) an arbitrable issue exists,

i.e., the dispute in question falls within the scope of the arbitration agreement. Sheet Metal

Workers Int'l Ass'n v. United Transp. Union, 767 F.Supp.2d 161, 168-69 (D.D.C. 2011). Both

elements are met in this case.

        8.      With respect to the first element, Plaintiff TruCorps does not dispute that it drafted

and executed the arbitration provisions referenced in Paragraph 4, supra, and that it was executed

by TruCorps and CPDA. Rather, Plaintiff's Complaint alleges a single count seeking rescission of

each of the Contracts, Complaint [Doc. 1-2] at 6 ¶¶ 29-30, on the grounds that CPDA and its hosted

projects allegedly fraudulently misrepresented their ability “to provide the necessary information,

in a timely way, for TruCorps to perform its objections under the Contracts, on an ongoing basis,”

and that CPDA further allegedly failed “to make the necessary advances” required by the




                                                   3
             Case 1:19-cv-01407-TJK Document 6 Filed 05/24/19 Page 4 of 6


Contracts. Id. at 4-5 ¶¶ 13-15. Even if these allegations were true1, they do not challenge in any

way the validity of the arbitration clause drafted by TruCorps itself. See id.

       9.       With respect to the second element, it is well-settled law that allegations of the type

raised by TruCorps -- that is, “challenges [to] the contract as a whole ... on a ground that directly

affects the entire agreement (e.g., the agreement was fraudulently induced)” must, under the

Federal Arbitration Act, be resolved by an arbitrator and not the courts. Buckeye Check Cashing,

Inc. v. Cardegna, 546 U.S. 440, 444, 449, 126 S.Ct. 1204, 163 L.Ed.2d. 1038 (2006) (analyzing

Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 87 S.Ct. 1801, 18 L.Ed.2d. 1270

(1967)); Clifton D. Mayhew, Inc. v. Mabro Contruction, Inc., 383 F.Supp. 192, (D.D.C. 1974)

(“[W]hen a party alleges that the entire contract was canceled, [t]he holding of the Supreme Court

in Prima Paint indicates that such issues are for arbitrators and not for federal courts to decide.”).

See Sheet Metal Workers Int'l Ass'n, supra, 767 F.Supp.2d 161 (holding, inter alia, that allegations

that an agreement containing an arbitration clause had terminated and was of no legal effect

because certain prerequisites had not been met was a dispute “arising under the agreement” and

thus properly the subject of arbitration). See also Evans v. Dreyfuss Bros., 971 A.2d 179 (D.C.

2009) (affirming, on other grounds, a trial court order compelling a party to arbitrate her claims

for rescission of contract); Masurovsky v. Green, 687 A.2d 198, (D.C. 1996) (“arbitration [is]

appropriate for claims of termination, rescission, or frustration”) (emphasis added).

       10.      Moreover, in deciding this question, any doubts regarding the scope of an

arbitration clause or the arbitrability of disputes thereunder should be resolved in favor of

arbitration. Clifton D. Mayhew, Inc., supra at 193.




1
       CPDA denies these allegations.
                                                  4
          Case 1:19-cv-01407-TJK Document 6 Filed 05/24/19 Page 5 of 6


       WHEREFORE, Defendant moves the Court to stay or dismiss this action in favor of

arbitration of Plaintiff TruCorps's claims, together with such other and further relief as the Court

deems just and proper. A proposed order is attached.


Dated: May 24, 2019                           ________/s/________________________________
                                              P. Andrew Torrez (D.C. Bar No. 468918)
                                              THE LAW OFFICES OF P. ANDREW TORREZ,
                                               LLC
                                              28 E. Susquehanna Ave., Suite 206
                                              Towson, Maryland 21286
                                              Phone: (240) 230-7309
                                              email: patorrez@patorrez.com

                                              Attorney for Defendant
                                              Center for Popular Democracy Action




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of May, 2019, the foregoing Motion to Stay or Dismiss

was filed electronically via CM/ECF and electronic copies were served on counsel of record.



                                              ____/s/ P. Andrew Torrez____________________
                                              P. Andrew Torrez




                                                 5
          Case 1:19-cv-01407-TJK Document 6 Filed 05/24/19 Page 6 of 6


                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
DIRECT OPPORTUNITIES GROUP, LLC :
d/b/a TruCorps                       :
                                     :
                     Plaintiff,      :
                                     :
         v.                          :
                                     :              Civil Action No. 1:19-cv-01407-TJK
Center for Popular Democracy Action, :
 et al.,                             :
                                     :
                     Defendants.     :
____________________________________:

                                    [PROPOSED] ORDER

       This Court, having considered Defendant Center for Popular Democracy Action's Motion

to Stay or Dismiss Proceedings in Favor of Arbitration, and any response thereto,

       IT IS HEREBY ORDERED THAT Plaintiff TruCorps shall arbitrate its claims against

Defendants. Plaintiff's Complaint is hereby dismissed WITH PREJUDICE.

       SO ORDERED.



Date: _________________________




                                            _________________________________________
                                            Hon. Timothy J. Kelly,
                                            U.S. District Court Judge




                                               6
